Order, Supreme Court, New York County (Joan Lobis, J.), entered on or about June *45127, 1993, in an action seeking to recover for personal injuries sustained as a result of an allegedly defective product, which, insofar as appealed from, sustained jurisdiction over defendant-appellant manufacturer, under CPLR 302 (a) (3) (ii), unanimously affirmed, with costs.
Defendant-appellant manufacturer’s exclusive distributorship agreement with co-defendant distributor, covering as it did the entire United States, provided ample basis for the IAS Court’s finding that appellant should have reasonably expected that persons in New York would be purchasing and using its coffee maker (see, Darienzo v Wise Shoe Stores, 74 AD2d 342). Moreover, it is not disputed that defendant-appellant received substantial revenues from interstate or international commerce. Concur—Murphy, P. J., Sullivan, Rosenberger, Nardelli and Tom, JJ.